     Case 2:18-cv-14046-GGG-MBN Document 210 Filed 02/14/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

TAYLOR ENERGY COMPANY LLC,                          CIVIL ACTION NO.: 2:18-CV-14046 c/w
                                                                      2:18-CV-14051
                      Plaintiff
                                                    JUDGE GREG G. GUIDRY
Versus

CAPTAIN KRISTI M. LUTTRELL,                         MAG. JUDGE MICHAEL NORTH
IN HER OFFICIAL CAPACITY AS
FEDERAL ON-SCENE COORDINATOR                        REFERS TO: 18-14051
FOR THE MC20 UNIFIED COMMAND,
and THE UNITED STATES OF AMERICA,
ACTING BY AND THROUGH THE
UNITED STATES COAST GUARD,

                      Defendant


         SUPPLEMENTAL OPPOSITION TO PLAINTIFF’S MOTION TO CONTINUE
       SUBMISSION DATE OF COUVILLION’S MOTION FOR SUMMARY JUDGMENT



       NOW INTO COURT, through undersigned counsel comes, Defendant, Couvillion Group,

LLC, (“Couvillion”), who respectfully submits this Supplemental Opposition to Plaintiff, Taylor

Energy Company LLC’s (“Taylor Energy”) Motion to Continue Submission Date of Couvillion’s

Motion for Summary Judgment.

       Couvillion submits this memorandum to address three issues raised by Taylor Energy in

its Reply Memorandum (Rec. Doc. 203-2). First, Taylor Energy has presented Couvillion’s

objection to further extending its Motion for Summary Judgment submission date as a lack of

accommodation for counsel. This is inaccurate and unfair. Couvillion selected a submission date

which provides Taylor Energy with 19 additional days, above and beyond the 8 day minimum

requirement under Local Rule 7.5 for the filing of oppositions. Taylor Energy had almost a full

month to prepare its opposition to Couvillion’s Motion for Summary Judgment. Given this ample

and extra time for Taylor Energy to prepare an opposition, Couvillion did not agree to the further

extension of its Motion for Summary Judgment submission date. However, Couvillion did indicate,
     Case 2:18-cv-14046-GGG-MBN Document 210 Filed 02/14/20 Page 2 of 4



in its original correspondence to Taylor Energy and in its Opposition (Rec. Doc. 199), that if the

Court scheduled this matter for oral argument on a date which presented a conflict for Taylor

Energy’s counsel, then Couvillion would work to select a mutually agreeable date. In view of

these facts, to paint Couvillion or its counsel as unaccommodating is disingenuous, at best.

       Second, Taylor Energy maintains inconsistent positions on the timing of Couvillion’s

Motion for Summary Judgment. On one hand, Taylor Energy argues that Couvillion delayed in

bringing its Motion for Summary Judgment for several months (Rec. Doc. 203-2 at p. 3). But, on

the other hand, Taylor Energy argues that Couvillion’s Motion for Summary Judgment is

premature, as it maintains discovery is ongoing. With respect to the argument that Couvillion

delayed the filing of its Motion for Summary Judgment, the facts certainly do not support this

contention.

       Couvillion has produced over 13,127 pages of documents in response to Taylor Energy’s

requests. Further, in accordance with a Protective Order entered by Judge North, Couvillion

presented unredacted documents at Judge North’s chambers on January 9, 2020 for review by

Taylor Energy and its chosen expert. After this full day of document review, Taylor Energy

requested that Couvillion agree to present a selection of documents again for Taylor Energy’s

further review. As a courtesy, Couvillion agreed and produced these documents for inspection at

its counsel’s office on January 29, 2020. Six days later, Couvillion filed its Motion for Summary

Judgment. As this chronology demonstrates, Couvillion has not delayed in the filing of its Motion

for Summary Judgment or refused to extend courtesies to its opponent.

       Third, Taylor Energy maintains that its requested extension creates no prejudice for

Couvillion, and that Couvillion did not identify any prejudice in its submission to this Court. Again,

this is inaccurate. As detailed in Couvillion’s Opposition (Rec. Doc 199), Couvillion specifically

details the overwhelming expense it has incurred to date and the continued prejudice to Couvillion

should its request for relief be delayed. Couvillion specifically indicated:



                                                  2
     Case 2:18-cv-14046-GGG-MBN Document 210 Filed 02/14/20 Page 3 of 4



       There is no need to further delay Couvillion’s Motion for Summary Judgment. The
       Court is armed with all of the information it needs to decide both the federal
       preemption issue and qualified immunity issue. The prejudice to Couvillion
       continues to mount in an action where Taylor Energy has suffered no damages,
       but instead continues to attack a company that has stepped in to accomplish Taylor
       Energy’s job as the designated Responsible Party under OPA. Taylor Energy’s
       unabashed aim to overwhelm and besiege Couvillion in this litigation with
       unnecessary discovery should be rejected.

For the Court’s reference and in further support of Couvillion’s position that no further discovery

is necessary, please find attached Couvillion’s Opposition to Taylor Energy’s Motion to Enforce

Discovery Order and to Compel Production of Documents (Rec. Doc. 200), filed on the same date

as Couvillion’s Opposition to the instant motion.

       In its pending Motion for Summary Judgment, Couvillion prays for dismissal of Taylor

Energy’s claims against a government contractor that has done nothing more than successfully

complete the job its was hired to do by the United States Government. Couvillion further prays

that its request for relief within that Motion not be delayed.

       Based upon the foregoing, Couvillion respectfully requests this Honorable Court deny

Taylor Energy’s Motion to Continue Submission Date of Couvillion’s Motion for Summary

Judgment.

                                               Respectfully submitted,
                                               FRILOT L.L.C.

                                                /s/ Danica B. Denny
                                               PATRICK J. McSHANE (#19055)
                                               DANICA BENBOW DENNY (#27376)
                                               KATHLEEN P. RICE (#31291)
                                               PHOEBE A. HATHORN (#35811)
                                               3700 Energy Centre, 1100 Poydras Street
                                               New Orleans, Louisiana 70163-3600
                                               Telephone: (504)599-8000
                                               Facsimile: (504) 599-8100
                                               E-mail: pmcshane@frilot.com
                                                       ddenny@frilot.com
                                                       krice@frilot.com
                                                       phathorn@frilot.com
                                               Counsel for Defendant,
                                               Couvillion Group, LLC


                                                  3
     Case 2:18-cv-14046-GGG-MBN Document 210 Filed 02/14/20 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing pleading upon all counsel via

the Court’s ECF filing system this 13th day of February, 2020.



                                                    /s/ Danica B. Denny




                                               4
